DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the depression" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2016/198574A1 to Mayer et al. (hereinafter “Mayer”).
-From Claim 1: Mayer discloses a plastics component 1 with a core 13 having a thermoset matrix and with an add-on part 3 anchored thereto, wherein the add-on part, at least in its anchoring region, is formed from a thermoplastic material (Abstract) and the anchoring region of the add-on part is secured to the core of the plastics component (Fig. 2), wherein the anchoring region is positioned on the core or inserted or pressed-in in the core, bonds to the thermoset matrix of the core in a fluid state created by an input of energy and in particular by means of ultrasound vibrations (p. 16, l. 15), and is anchored thereon or therein in the solidified state, as a connection anchor.
-From Claim 2: Mayer discloses the add-on part 3, at least in its anchoring region or in its entirety, is formed exclusively from a thermoplastic material (Abstract).
-From Claim 3: Mayer discloses the core consists of a porous base material or of a sandwich structure with an open core of a PU composite component (pp. 2, 15). 
-From Claim 5: Mayer discloses the anchoring region of the add-on part 3 has at least one anchoring portion which is formed as a pin 34, plate 31 or ring inserted or pressed into the core.
-From Claim 6: Mayer discloses the anchoring region [or the depression] is formed to receive a sonotrode (p. 18, ll. 10-15).
-From Claim 7: Mayer discloses the anchoring region is of planar form (e.g., at 31).
-From Claim 8: Mayer discloses the core has a cover layer 11, against which the add-on part 3 bears and through which the anchoring region [or the depression] of the add-on part is pressed in.
-From Claim 9: Mayer discloses the add-on part has at least one functional or attachment component 2 which is formed from the thermoplastic material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of US 2016/0341234A1 to Germann et al. (hereinafter “Germann”).
-From Claim 4: Mayer does not disclose the anchoring region of the add-on part has at least one depression which is inserted or pressed into the core.
Germann teaches a connection between a core and add-on part similar to Mayer, wherein the joint is formed by ultrasound vibrations (¶117) and wherein an anchoring region of the add-on part 3 includes a depression 33 configured to receive a sonotrode 61 for insertion into the core (¶177).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mayer by adding a depression as taught by Germann in order to provide guidance for the sonotrode in connecting with the add-on part (¶177)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        9/23/2022